DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8-10, 12, 13, 15, 18 and 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sun et al. U.S. Patent Publication No. 2017/0039954 (hereinafter Sun).
Consider claim 1, Sun teaches a pixel driving circuit, comprising: an input circuit (Figure 4, T5), a reset circuit (Figure 4, T3), a driving transistor (Figure 4, Td) and a compensation circuit (Figure 4, T2, T4, C1 and C2), wherein the input circuit is coupled to a gate driving signal terminal, an input signal terminal and a first node, and configured to provide, according to a gate driving signal from the gate driving signal terminal, a data signal from the input signal terminal to the first node (Figure 4, T5, SS, DS, B); wherein the reset circuit is coupled to a reset control signal terminal, a first voltage terminal and a second node, and configured to provide, according to a reset control signal from the reset control signal terminal, a first voltage from the first voltage terminal to the second node (Figure 4, T3, RS, V1, A); wherein the driving transistor comprises a first electrode coupled to a second voltage terminal, a control electrode coupled to the compensation circuit via the first node, and a second electrode coupled to a light emitting device, and is configured to output a current corresponding to a voltage difference between the control electrode and the first electrode of the driving transistor to the light emitting device (Figures 4-5, Td, Vdd, B, D. Figure 5, A-B difference); wherein the compensation circuit comprises a reference transistor (Figure 4, T4), and the compensation circuit is coupled to a third voltage terminal, the second node, the first node, a control signal terminal, and the second voltage terminal (Figure 4, T2, T4, C1, C2, V3, A, B, Em2, VDD), and configured to compensate, based on a threshold voltage of the reference transistor, a threshold voltage of the driving transistor (Figures 4, 6 and [0033-0035] mentions compensating the threshold voltage deviation based on the operation of T4 controlled by Em1, where the operation of T4 depends on its threshold voltage).

Consider claim 2, Sun teaches all the limitations of claim 1. In addition, Sun teaches the compensation circuit comprising a first storage circuit (Figure 4, C2), the reference transistor (Figure 4, T4), a second storage circuit (Figure 4, C1), and a control circuit (Figure 4, T2), wherein the first storage circuit is coupled between a third node and the second voltage terminal, and configured to store a first voltage difference between the third node and the second voltage terminal (Figure 4, C2, T4 (third node in between C2 and T4) and VDD); wherein a control electrode of the reference transistor is coupled to the third voltage terminal (Figures 4-5, Em1 when high), a first electrode of the reference transistor is coupled to the first node, and a second electrode of the reference transistor is coupled to the third node, and the reference transistor is configured to provide, according to a voltage difference between the control electrode and the first electrode of the reference transistor, a voltage of the first node to the third node (Figure 4, T4, B, third node in between C2 and T4); wherein the second storage circuit is coupled between the second node and the first node, and configured to store a second voltage difference between the second node and the first node (Figure 4, C1, A, B); and wherein the control circuit is coupled to the second node, a control signal terminal and the third voltage terminal, and configured to provide, under a control of a control signal from the control signal terminal, the third voltage to the second node (Figure 4, T2, A, Em2, V3).

Consider claim 5, Sun teaches all the limitations of claim 2. In addition, Sun teaches wherein the first storage circuit comprises a first capacitor, wherein a first terminal of the first capacitor is coupled to the third node and a second terminal of the first capacitor is coupled to the second voltage terminal (Figure 4, C2, node between C2 and T4, VDD).

Consider claim 6, Sun teaches all the limitations of claim 5. In addition, Sun teaches wherein the second storage circuit comprises a second capacitor. wherein a first terminal of the second capacitor is coupled to the second node and a second terminal of the second capacitor is coupled to the first node (Figure 4, C1, A, B).

Consider claim 8, Sun teaches all the limitations of claim 2. In addition, Sun teaches the control circuit comprises a first transistor, wherein a control electrode of the first transistor is coupled to the control signal terminal, a first electrode of the first transistor is coupled to the third voltage terminal, and a second electrode of the first transistor is coupled to the second node (Figure 4, T2, Em2, V3, A).

Consider claim 9, Sun teaches all the limitations of claim 2. In addition, Sun teaches wherein the input circuit comprises a second transistor, wherein a control electrode of the second transistor is coupled to the gate driving signal terminal, a first electrode of the second transistor is coupled to the input signal terminal, and a second electrode of the second transistor is coupled to the first node (Figure 4, T5, SS, DS, B).

Consider claim 10, Sun teaches all the limitations of claim 1. In addition, Sun teaches wherein the reset circuit comprises a third transistor, wherein a control electrode of the third transistor is coupled to the reset control signal terminal, a first electrode of the third transistor is coupled to the first voltage terminal, and a second electrode of the third transistor is coupled to the second node (Figure 4, T3, RS, V1, A).

Consider claim 12, Sun teaches all the limitations of claim 1. In addition, Sun teaches a display panel comprising a pixel circuit, wherein the pixel circuit comprises: a pixel driving circuit according to claim 1; and a light emitting device coupled to the pixel driving circuit (Figure 4).

Consider claim 13, Sun teaches all the limitations of claim 1. In addition, Sun teaches the method comprising: in a reset stage, providing, according to a reset control signal, a first voltage to a second node to reset a voltage of a first node (Figure 4, when T3 is ON); in a data input stage, providing, according to a gate drive signal, a data signal to the first node (Figure 4 when T5 is ON), and storing a first voltage difference between a second voltage terminal and the first node (Figure 5, first voltage difference A-B. For example, Vdd-voltage of node B), and a second voltage difference between the first node and the second node (Figure 5, second voltage difference A-B); and in a compensation output stage, providing, according to a control signal, a third voltage to the second node (Figures 4-5, according to Em2, V3, third voltage at node A. For example, Vdd at period iii), so as to compensate, based on a threshold voltage of the reference transistor (Figures 4-5, transistor T4 turns ON-OFF based on its threshold voltage), the voltage of the first node to compensate a threshold voltage of the driving transistor ([0033-0035] and figure 5 show how node B is compensated (see how node B is changed)), and causing the driving transistor to provide, based on the compensated voltage of the first node and a second voltage, an output current to an light emitting device [0035].

Consider claim 15, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Consider claim 18, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Consider claim 19, it includes the limitations of claim 6 and thus rejected by the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 2 above, and further in view of Tseng et al. U.S. Patent Publication No. 2017/0061868 (hereinafter Tseng).
Consider claim 3, Sun teaches all the limitations of claim 1. In addition, the compensation circuit (Figure 4, T2, T4, C1 and C2) is configured to cancel out ([0032], pixel compensation circuit; [0035], compensation the threshold voltage deviation), based on the threshold voltage of the reference transistor (see operation of T4 in figure 6, where the operation of T4 depends from its inherent threshold. For example, transistor T4 is ON below a threshold (for P-type) and OFF above a threshold (for P-type)), the threshold voltage of the driving transistor [0035]. 
Sun does not appear to specifically disclose the threshold voltage of the reference transistor is the same as the threshold voltage of the driving transistor.
However, in a related field of endeavor, Tseng teaches a pixel driving circuit (abstract) and further teaches the threshold voltage of the reference transistor is the same as the threshold voltage of the driving transistor [0067].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide the threshold voltage of the compensation transistor same as with that of the driving transistor as taught by Tseng with the benefit when the data signal is written into the storage capacitor, the threshold voltage of the compensation transistor is prestored in the storage capacitor, that is, a threshold voltage of the driving transistor is prestored in the storage capacitor, which may compensate for threshold voltage drifting of the driving transistor DTFT effectively, therefore, uniformity and stability of the driving current in a display stage may be ensured, and in turn brightness of the OLED display panel may be more uniform as suggested in [0067].

Consider claim 4, Sun and Tseng teach all the limitations of claim 3. In addition, Tseng teaches the reference transistor is same as the driving transistor in material, structure, and shape [0067].

Consider claim 16, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Consider claim 17, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Claims 7, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 6 above, and further in view of Lin et al. U.S. Patent Publication No. 2019/0385503 (hereinafter Lin).
Consider claim 7, Sun teaches all the limitations of claim 6. 
Sun does not appear to specifically disclose wherein the first capacitor is the same as the second capacitor in capacitance value.
However, Lin teaches a pixel driving circuit (abstract) and further teaches wherein the first capacitor is the same as the second capacitor in capacitance value [0019].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to have a particular capacitance value as taught by Lin in order to store a particular voltage as suggested by Lin in [0019]. In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 11, Sun teaches all the limitations of claim 2. In addition, Sun teaches wherein the first storage circuit comprises a first capacitor, wherein a first terminal of the first capacitor is coupled to the third node, and a second terminal of the first capacitor is coupled to the second voltage terminal (Figure 4, C2, node between T4 and C2, VDD); wherein the second storage circuit comprises a second capacitor, wherein a first terminal of the second capacitor is coupled to the second node, and a second terminal of the second capacitor is coupled to the first node (Figure 4, C1, A, B); wherein the control circuit comprises a first transistor, wherein a control electrode of the first transistor is coupled to the control signal terminal, a first electrode of the first transistor is coupled to the third voltage terminal, and a second electrode of the first transistor is coupled to the second node (Figure 4, T2, Em2, V3, A); wherein the input circuit comprises a second transistor, wherein a control electrode of the second transistor is coupled to the gate driving signal terminal, a first electrode of the second transistor is coupled to the input signal terminal, and a second electrode of the second transistor is coupled to the first node (Figure 4, T5, SS, DS, B); and wherein the reset circuit comprises a third transistor, wherein a control electrode of the third transistor is coupled to the reset control signal terminal, a first electrode of the third transistor is coupled to the first voltage terminal, and a second electrode of the third transistor is coupled to the second node (Figure 4, T3, RS, V1, A).
Sun does not appear to specifically disclose wherein the first capacitor is the same as the second capacitor in capacitance value.
However, Lin teaches a pixel driving circuit (abstract) and further teaches wherein the first capacitor is the same as the second capacitor in capacitance value [0019].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to have a particular capacitance value as taught by Lin in order to store a particular voltage as suggested by Lin in [0019]. In addition, It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 20, it includes the limitations of claim 6 and thus rejected by the same reasoning.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Cited prior arts do not appear to teach all the limitations of claim 14. Specifically, the limitations with respect to the compensation stage and output stage in combination to other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
On pages 11-13, “Sun actually teaches compensating the Vth based on C1 and C2, instead of based on the threshold voltage of the alleged reference transistor T4.” The Office respectfully disagrees for the following reasons. 
Figures 6 and [0032]  refers to time sequence of the pixel compensation circuit shown in FIG. 4. In FIG. 6, the turn-on signal is a low level signal and the turn-off signal is a high level signal. Thus, the compensation is based on T4, where the threshold voltage is an inherent property of a transistor. In other words, transistor is ON below a threshold (for P-type) and OFF above a threshold (for P-type). Consequently, this argument has been considered but it is not persuasive.

On page 13, Applicant argues that “Tseng is technically incompatible with Sun”. The Office respectfully disagrees for the following reasons. 
Tseng is also related to a pixel circuit. In addition, Examiner is not combining the circuits. Examiner is using the idea of having same threshold for transistors. Consequently, this argument has been considered but it is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621